I respectfully dissent.  The issue is whether there was "communication" within the meaning of the statute.  I agree with the finding of the trial court that there was not.  Mr. White chose not to communicate with his son during the year in question. The only contact during this period was a chance meeting while the son and another person were coming home from Kroger's.  At most, a few words were exchanged.  In Bovett,1 Justice Douglas said that the statute should not be negated because a parent made a payment or two during the year or communicated once or twice during the year in question.
In Jordan,2 the court said the evidence showed that the appellant only saw her child once during the year at a Christmas program at the boy's school.  Although they did not exchange words, there was contact. The court held that there was sufficient evidence to show that appellant had failed to communicate with her son.  In my view, any encounter does not preempt the application of the statute.  To call any chance contact "communication" would mean prospective adoptive children would have to be isolated for a year so that they would not run into a parent who abandoned them on the street as happened here.
1 In re Adoption of Bovett (1987) 33 Ohio St. 3d 102,515 N.E.2d 919.
2 In re Adoption of Jordan (1991) 72 Ohio App. 3d 638,595 N.E.2d 963.